MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                Aug 14 2019, 9:14 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES:
Kevin Martin                                             LAUREN A. KAWECKI AND
Carlisle, Indiana                                        JEFFERY L. SANFORD
                                                         Curtis T. Hill, Jr.
                                                         Attorney General of Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin Martin,                                            August 14, 2019
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         18A-CT-1454
        v.                                               Appeal from the St. Joseph Circuit
                                                         Court
Lauren A. Kawecki, Jeffrey L.                            The Honorable John Broden,
Sanford, and Terri J. Rethlake,                          Judge
Appellee-Defendants.                                     Trial Court Cause No.
                                                         71C01-1711-CT-508




Tavitas, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-CT-1454 | August 14, 2019              Page 1 of 4
                                                 Case Summary

[1]   Kevin Martin appeals from the trial court’s order dismissing Martin’s complaint

      against deputy prosecutor Lauren Kawecki and Judge Jeffery Sanford (“Judge

      Sanford”) (collectively, “Defendants”). 1 We affirm.


                                                         Issue

[2]   Martin raises one issue, which we restate as whether the trial court erred in

      dismissing Martin’s complaint.


                                                        Facts

[3]   On February 16, 2007, a jury convicted Martin of murder, and Martin was

      sentenced to sixty-five years executed. After Martin’s trial, he initiated several

      filings, including a petition for post-conviction relief (“PCR”). Kawecki

      represented the State at the PCR proceedings, and Judge Sanford presided over

      the PCR proceedings.


[4]   On October 16, 2017, Martin, pro se, filed a complaint alleging that Defendants

      violated Martin’s Sixth Amendment rights for “negligence” in failing to allow

      Martin to present a defense and call witnesses on his own behalf. Appellee’s

      App. Vol. II p. 4. Martin initially filed his complaint in the Sullivan Circuit

      Court; however, the case was later venued in St. Joseph County.




      1
        Martin’s complaint also appears to include Terri J. Rethlake as a defendant. Martin’s brief does not appear
      to appeal the claims as to Rethlake specifically, and the notice of appeal does not include Rethlake’s name.
      Accordingly, we focus only on Kawecki and Judge Sanford in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1454 | August 14, 2019                   Page 2 of 4
[5]   On December 20, 2017, Defendants filed a motion to dismiss under Indiana

      Trial Rule 12(B)(6) arguing that Martin’s suit fails for three reasons: (1)

      Kawecki is shielded by prosecutorial immunity; (2) Judge Sanford is shielded

      by judicial immunity; and (3) Martin is not entitled to relief because his

      conviction for murder still stands. The trial court granted Defendants’ motion

      to dismiss. Martin now appeals.


                                                   Analysis

[6]   Martin argues that it was error for the trial court to dismiss his complaint

      against Defendants under Indiana Trial Rule 12(B)(6). Martin’s arguments in

      his brief are difficult to understand or ascertain. Martin made several

      arguments in his initial complaint; however, he does not appear to assert all the

      same arguments on appeal. Finally, Martin’s request for relief includes a

      request that he receive a new post-conviction relief hearing and that we order

      the trial court to allow him to introduce the evidence he sought to initially

      admit at his murder trial. We address only the arguments that we can readily

      ascertain from Martin’s brief. To the extent that Martin has argued more issues

      than we address in our opinion, those arguments are waived for failure to make

      a cogent argument. See Ind. Appellate Rule 46 (“The argument must contain

      the contentions of the appellant on the issues presented, supported by cogent

      reasoning.”).


[7]   “Since a 12(B)(6) motion to dismiss for failure to state a claim challenges only

      the legal sufficiency of the complaint, it presents a legal question that we review

      de novo.” Ward v. Carter, 90 N.E.3d 660, 662 (Ind. 2018) (citing Thornton v.
      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1454 | August 14, 2019   Page 3 of 4
       State, 43 N.E.3d 585, 587 (Ind. 2015)). “We may affirm a dismissal under

       12(B)(6) ‘if it is sustainable on any basis in the record.’” Ward, 90 N.E.3d at

       662 (quoting Thornton, 43 N.E.3d at 587).


[8]    Here, the trial court properly dismissed Martin’s complaint. All the claims

       Martin alleges against Defendants stem from conduct that Defendants

       completed in the course of their roles as deputy prosecutor and judge.

       Accordingly, both Defendants are immune from civil suits based on these

       actions. See Freeman v. Thompson, 124 N.E.3d 74, 76 (Ind. Ct. App. 2019) (“We

       have long recognized that judicial immunity is granted even when judges act

       maliciously or corruptly.”) (quotations omitted); see also Sims v. Beamer, 757

       N.E.2d 1021, 1024 (Ind. Ct. App. 2001) (“Generally, judges are entitled to

       absolute immunity from suits or money damages for all actions taken in the

       judge’s judicial capacity; only where a judge’s actions are taken in the complete

       absence of any jurisdiction will judicial immunity not apply.”); see also Foster v.

       Pearcy, 387 N.E.2d 446, 538 (Ind. 1979) (“[W]here, as here, the acts are

       reasonably within the general scope of authority granted to prosecuting

       attorneys, no liability will attach.”). Accordingly, the trial court did not err in

       dismissing Martin’s complaint against Defendants.


                                                  Conclusion

[9]    The trial court did not err in dismissing Martin’s complaint. We affirm.


[10]   Affirmed.


       Crone, J., and Bradford, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1454 | August 14, 2019   Page 4 of 4